Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment accompanying the Request for Continued Examination filed 22 July 2022 has been entered. Claims 1, 4, and 5 are pending. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Final Office Action mailed 22 March 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification should be amended to provide an antecedent basis for each of “a width” of the first end that is equal to the first width, “a width” of the second end that is equal to the first width, “a width” of the middle portion, and “a width” of the band portion, all as recited in claim 1. These widths should be indicated in the drawings and provided with reference characters, per MPEP 608.01(o). This issue is particularly relevant in the present case due to the new matter issues discussed below.
Claim Objections
The claims are objected to because of the following informalities: 
Claim 1 at line 20 recites, “the log” and at line 21 recites, “the log of material”. The claim should consistently refer to the log of material with the same name after the initial introduction of the log. That is, regardless of whether the Applicant uses “the log” or “the log of material”, that selection should be used throughout the entire claims.
Claim 4 at line 4 recites, “a second cutting edge that is, arranged”. The comma in this recitation should be deleted.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at lies 6-9 recites, “the middle portion comprising a width that increases from the first width to a second width with respect to the traveling direction and then decreases from the second width to the first width with respect to the traveling direction”. This recitation is indefinite. The claim expressly only requires “a width”, which is satisfied by a single width. However, a single width cannot ‘increase’ and ‘decrease’ as required by the claim because a single width is only one value. Therefore, the claim implicitly requires multiple widths of the middle portion. In view of the recitation implicitly requiring multiple widths, the configuration required by the above quoted recitation is indefinite. For example, it is unclear the middle portion can include two different sections with the recited ‘second width’, or whether the claim requires that a single section of the middle portion satisfy both recitations of the ‘second width’ as recited in claim 1. To elaborate, it is unclear whether claim 1 encompasses a middle portion having a first section, a second section, and a third section, with the second section located between the first and third sections such that the first and third sections are spaced apart, where the first section has a starting width equal to the first width and an ending width equal to the second width, and where the third section has a starting width equal to the second width and an ending width equal to the first width. This interpretation relies on two different ‘second widths’ to satisfy the claim. Does claim 1 requires a single ‘second width’, or can there be multiple second widths? While the specification appears to disclose an embodiment of the inventive band blade where there is a single ‘second width’, features of the disclosed embodiment in the present specification should not be read into the claims, so the specification is not dispositive on this issue, and also an interpretation where there are two ‘second widths’ is also consistent with the disclosed embodiment. Since a ‘width’ as used in the claim appears to include a plurality of widths, the recitation of “the second width” can arguably be satisfied by a different width than the earlier introduced “a second width”. As such, claim 1 is indefinite. The examiner suggests reciting that the middle section defines a plurality of widths, and then describing individual widths of the plurality of widths of the middle portion.
Claim 1 at lines 21-22 (i.e., the final paragraph) recites that the shaped band blade is configured to “completely cut the log of material, by the cutting edge, only during a passage of the cutting portion following the passage of the band portion”. This recitation is indefinite because the effect of the recitation of “only” in the claim is unclear. Is the band blade configured for ‘only’ the type of cutting described in the claim, where the band blade is configured so as to not be able to perform any other types of cutting? For example, does the claim not encompass a bandsaw where a workpiece can be incrementally fed to the band blade to be cut by the cutting edge, where multiple passes of the cutting portion are required to ‘completely cut’ the log of material? In this interpretation, the log of material is not ‘completely cut’ ‘only during a passage of the cutting portion’ because multiple passes of the cutting portion are required to ‘completely cut’ the log. Or, can the band blade be configured for multiple types of cutting, so long as at least one of these types of cutting ‘only’ requires a passage of the cutting portion following the passage of the band portion to completely cut the log of material? In this interpretation, the band blade can be configured to perform multiple types of cutting (including a type where the log of material is cut incrementally by multiple passes of the cutting portion), so long the band blade is also able to completely cut the log of material during a passage of the cutting portion. The intended interpretation of ‘only’ in claim 1 at lines 21-22 is unclear, rendering the claim indefinite.
Claim 5 at line 3 recites, “due to width of the middle portion increasing”. This recitation is indefinite because it is unclear what ‘width’ is being described. The recitation is missing an article before ‘width’ and/or is missing the ‘width’ being pluralized. As such, it cannot be determined whether the recitation  is intended to introduced a new width (such as if “a width” is intended), or refer to a previously introduced width (such as if “the width” is intended), or refer to multiple widths (e.g., reciting “widths” could signal an intent to introduce multiple new widths). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 4,160,397 to Bertini in view of US Pat. No. 3,259,004 to Chisholm.
Regarding claim 1, Bertini discloses a bandsaw comprising:
a shaped band blade 30 (see Fig. 6, which shows the final construction of the blade 30, and also Fig. 5, which shows the blade 30 prior to ends 33 being connected to form the final construction of the blade 30 in Fig. 6) comprising:
a first end comprising a width equal to a first width (see annotated Fig. 5 below, where the width of the first end is shown by the vertical line at the first end);
a second end comprising a width equal to the first width (see annotated Fig. 5 below, where the width of the second end is shown by the vertical line at the second end; note that the exact location of the second end can be adjusted laterally relative to Fig. 5 so that the second end has the first width);
a middle portion connecting the first end to the second end (the middle portion being the entirety of the band 30 excluding the ‘band portion’ indicated in annotated Fig. 5 below; that is, the middle portion begins at the ‘first end’ in Fig. 5 and extends to left, and also includes the portion beginning at the extreme right edge of the blade 30 in Fig. 5 and extends to the left to the ‘second end’; once the two blade shown in Fig. 5 has the two sections 33 joined, the middle portion is a single, continuous portion as can be understood from Fig. 6), the middle portion comprising a width that increases from the first width to a second width (the second width being at location 34 as shown in Fig. 6) with respect to a traveling direction and then decreases from the second width to the first width with respect to the traveling direction (see Fig. 5, where the ‘second width’ is a width at the sections 33 when joined together);
a cutting edge (the lower edge of the blade 30 relative to Figs. 5 and 6, which edge defined teeth);
a band portion comprising a width W (at location 24’) that is less than the first width (see annotated Fig. 5 below), the band portion connecting the first end to the second end such that the band blade forms a loop (see Figs. 5 and 6) such that during movement of the shaped band blade 30 in the traveling direction, the band portion and the cutting portion continuously follow each other (see Fig. 6, where the traveling direction is indicated by an arrow in the interior of the blade 30);
wherein, during movement of the shaped band blade 30 in the traveling direction (see the direction indicated in Fig. 6), the shaped band blade 30 is configured to: 
permit feeding of a log material during a passage of the band portion (the band blade 30 is configured to permit feeding of the log material during a passage of the band portion due to the band portion having a narrower width than the cutting portion; i.e., when edge having portions 32A and 32B is rendered coincidental with the toothed edge being angled to the coincidental edge as taught at col. 3, lines 57-61, the band portion is recessed relative to a remainder of the blade 30 to permit feeding of the log material); and
completely cut the log material, by the cutting edge, only during a passage of the cutting edge following the passage of the band portion (noting that the band blade is configured for the edges 32A and 32B to be coincidental, with the toothed edge defining angled sections, per col. 3, lines 57-59, since the band portion is recessed relative to the cutting edge of the cutting portion, the log of material is insertable into the recessed area adjacent the band portion, so that so long as the log of material has a diameter less than a difference in thickness between the width W of the band portion at the width at sections 33, the band blade is configured to completely cut the log of material only during  a passage of the cutting portion to the same extent as disclosed in the present application).



    PNG
    media_image1.png
    400
    1140
    media_image1.png
    Greyscale

Bertini suggests that its shaped band blade is used in a sawing machine (see col. 3, lines 41-42), but fails to disclose any particular configuration of the sawing machine. As a result, Bertini fails to disclose: a pair of flywheels arranged to move the shaped band blade according to the traveling direction; a motor connected to at least one flywheel of the pair of flywheels; and a bench for supporting and feeding a log of material to be cut, all as recited in claim 1. 
Chisholm in general teaches structures that form a sawing machine that drives a band saw blade for rotation. In particular, Chisholm teaches that its sawing machine includes a pair of flywheels 13 and 14 arranged to move a band blade 28 according to a traveling direction (see Fig. 1; note the arrows on the flywheels 13 and 14 indicating the traveling direction), a motor 21 is connected to the flywheel 13 of the pair of flywheels 13 and 14 (see Fig. 1 and col. 2, lines 11-15), and a bench 23 for supporting and feeding a log of material to be cut (see Fig. 1, where ‘for supporting and feeding a log of material to be cut’ is an intended use of the recited bench; the bench 23 supports a log of material to be cut at least when a user positions the log of material on the bench 23 – see, e.g. the workpiece 26 being supported on the bench 23; also, the bench 23 is for feeding the log of material when the user urges the material, such as workpiece 26, across the bench 23 to engage the blade 28). Providing the pair of flywheels and the motor that is connected to one of the flywheels is advantageous because the flywheels support the band blade for rotation and because the motor can drive rotation of one of the flywheels to in turn drive rotation of the other flywheel along with the blade. Providing the bench is advantageous because the bench provides support for a workpiece to be cut.
Therefore, because Bertini requires some sawing machine structure to support and rotate its blade, it would have been obvious to one of ordinary skill in the art to modify Bertini by providing Bertini with a pair of flywheels arranged to move the band blade, a motor connected to one of the flywheels, and a bench for supporting and feeding a workpiece as taught by Chisholm. The provision of the flywheels and motor is advantageous because the flywheels support the band blade for rotation and the motor can drive rotation of one of the flywheels to in turn drive rotation of the other flywheel along with the blade. The provision of the bench is advantageous because the bench provides support for a workpiece to be cut.
Regarding claim 4, Bertini, as modified, discloses that the log of material comprises a first log of material (note that no log of material is claimed; the bandsaw of Bertini, as modified, is usable to cut a first log of material depending on the workpiece that a user selects to cut), the cutting edge comprises a first cutting edge (the cutting edge including the teeth in Fig. 6 of Bertini) and the cutting portion further comprises a second cutting edge (the ‘back’ edge opposite the first cutting edge having the teeth can be considered as a second edge, noting that the present specification at page 4, line 11 explicitly states that a cutting edge can be smooth such that the lack of teeth does not prevent the ‘back’ edge from being considered as a second cutting edge) that is, arranged opposite to the first cutting edge with respect to the traveling direction (this recitation is satisfied because the edges are on opposite sides of the band blade 30); and the second cutting edge is configured to completely cut a second log of material while the first cutting edge completely cuts the first log of material (this limitation is met because a user can hold a second log of material in the user’s hand and introduce the second log of material to the ‘second edge’ of Bertini, as modified, during the cutting of the first log of material, and the second edge is configured to cut the second log of material because the present specification at page 4, line 11 indicates that a non-toothed edge is considered as configured to cut; e.g., a user can press a log of soft material such as a wax candle against the second edge).
Claim 4 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Bertini in view of Chisholm as applied to claim 1 above, and further in view of US Pub. No. 2002/0121171 A1 to Falberg.
This alternative rejection is provided to the extent that the smooth second edge of the band blade of Bertini, as modified, defining the ‘second cutting edge’ as explained above is deemed to not be a cutting edge, despite the present specification explicitly stating that a cutting edge can be smooth.
For the purposes of this alternative rejection only, Bertini, as modified, is considered as failing to disclose that the cutting portion provides a second cutting edge that is arranged opposite to said first  cutting edge with respect to the cutting direction of the shaped band blade, and that the second cutting edge is configured to completely cut a second log of material while the first cutting edge cuts the first log of material, all as required by claim 4. 
Falberg, though, teaches a band blade 1 (see Fig. 3) having a cutting portion that provides first and second cutting edges (left and right toothed edges of the blade 1 relative to Fig. 3), said second cutting edge being arranged opposite to the first cutting edge with respect to a cutting direction of the band blade 1 (see Fig. 3, where the traveling direction is a vertical direction). Because some portion of the second cutting edge is exposed, the second cutting edge is configured to completely cut a second log of material while the first cutting edge completely cuts the first log of material (the exposure of the second cutting edge allows a user to introduce a second log of material to the second cutting edge). Providing a blade with two opposing cutting edges is advantageous because (1) the life span of the blade can be increased in the event of damage to one of the cutting edges – the blade can be reversed to permit use of the second edge; and (2) the versatility of the blade may be increased by offering two different cutting options (e.g., two different tooth configurations can be respectively provided on the two opposing edges). 
	Therefore, it would have been obvious to one of ordinary skill in the art to configure the non-toothed edge of the blade of Bertini, as modified, as a ‘second cutting edge’ in view of the teachings of Falberg. This modification is advantageous in order to increase the lifespan of the band blade by providing two cutting edges such that cutting can still be performed if one of the edges becomes dulled and/or to provide enhanced versatility by offering two different tooth configurations such that one of the tooth configurations can be selected to best match the type of cutting being performed (e.g., depending on the particular material forming the workpiece being cut). 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertini in view of Chisholm as applied to claim 1 above, and further in view of US Pat. No. 1,711,374 to Chapman.
Regarding claim 5, Bertini, as modified, discloses that the cutting edge completely cuts the log of material due to width of the middle portion increasing from the first width to the second width (the increasing width of the middle portion causes the middle portion to progressively cut the log of material; see the rejection of claim 1 under 35 USC 103 above for further discussion of the middle portion cutting the log of material). 
Bertini as modified fails to disclose that the bench comprises a cradle for housing the log of material to be cut as recited in claim 5.

    PNG
    media_image2.png
    711
    762
    media_image2.png
    Greyscale
Chapman, however, teaches a bench that includes a cradle for housing a log of material to be cut by a band saw blade (see the annotated Fig. 1 of Chapman below). Providing the bench with the cradle is advantageous because the cradle can provide lateral support for the log of material. 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the bench of Bertini, as modified, with a cradle as taught by Chapman in order to provide lateral support for a material to be cut. As a result, the material steadying demands required of a user are reduced – i.e., the user can use the cradle to laterally support the workpiece instead of having to provide that support himself.
Response to Arguments
Applicant's arguments filed 22 July 2022 have been fully considered but they are not persuasive. Initially, Applicant’s arguments against US Pat. No. 4,023,448 to Bertini are moot because they are against a difference Bertini reference than applied in the above rejections under 35 USC 103.
In regards to the rejection of claim 4, the Applicant’s arguments beginning at page 12 of the Remarks remain pertinent to the above rejections under 35 USC 103. The Applicant argues that having pressure rollers pressing against an edge of a band blade causes the blade to not be configured to cut with the edge against which the rollers are pressed. This argument is not persuasive. So long as some portion of the edge is exposed, the band blade is configured to cut at least certain workpieces with the edge. For example, Bertini, as modified, as applied to claim 4 above has a blade configured to cut a wax candle with the second cutting edge. Even if the cutting is not optimal, the blade is still configured to cut with the second edge because the second edge is exposed for cutting and a user can press a workpiece against the second edge. Consider also the Falberg reference, newly cited above, which teaches pressure rollers against a toothed cutting edge – the toothed edge remains ‘configured to cut’ despite the pressure rollers. The examiner suggests more particularly describing the structure of the bandsaw that causes the second edge to be ‘configured to completely cut’. 
Applicant’s arguments against claim 5 at page 13 are also moot as being against a different Bertini reference than applied in the above rejections under 35 USC 103.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN H MACFARLANE/Examiner, Art Unit 3724